Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 1 of 24 PageID #: 169




                             UNITED STATES DISTRICT COURT
                                        FOR THE
                               DISTRICT OF RHODE ISLAND

 MANNY CHUM                        :
                                   :
            Plaintiff,             :
                                   :
 v.                                :
                                   :                   C.A. No.: 1:18-cv-00684-JJM-LDA
 PACIFIC UNION FINANCIAL, LLC and, :
 GNMA II                           :
                                   :                   MARCH 9, 2020
            Defendants.            :

                 REQUEST FOR STATUS CONFERENCE AND/OR ORDER

        Defendant, Pacific Union Financial, LLC (“Defendant”), hereby respectfully requests the

 Court schedule a status conference in this matter to discuss the status of the litigation and

 correspondence sent by Plaintiff’s counsel to Nationstar Mortgage LLC dba Mr. Cooper

 (“Nationstar”) dated March 9, 2020, attached hereto as Exhibit A. Plaintiff accepted a trial loan

 modification on March 4, 2020. On March 9, 2020, counsel for Plaintiff, despite previously

 being directed by this Court to communicate with Nationstar through counsel, mailed to

 Nationstar correspondence under the guise of “Requests for Information” seeking information

 which is entirely unnecessary, irrelevant and inappropriate.

                                               DEFENDANT
                                               PACIFIC UNION FINANCIAL LLC

                                               By: /s/ Crystal L. Cooke
                                               Crystal L. Cooke (Bar No. 8773)
                                               Sandelands Eyet LLP
                                               1545 U.S. Highway 206, Suite 304
                                               Bedminster, NJ 07921
                                               Phone: (908) 470-1200
                                               Fax: (908) 470-1206
                                               Email: ccooke@se-llp.com




                                                   1
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 2 of 24 PageID #: 170




                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 9, 2020, a copy of the foregoing was filed electronically

 and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

 by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

 unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

 access this filling through the Court’s CM/ECF System.


                                                      /s/ Crystal L. Cooke
                                               Crystal L. Cooke (ct28750)




                                                  2
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 3 of 24 PageID #: 171




                       Exhibit A
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 4 of 24 PageID #: 172
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 5 of 24 PageID #: 173
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 6 of 24 PageID #: 174
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 7 of 24 PageID #: 175
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 8 of 24 PageID #: 176
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 9 of 24 PageID #: 177
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 10 of 24 PageID #: 178
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 11 of 24 PageID #: 179
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 12 of 24 PageID #: 180
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 13 of 24 PageID #: 181
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 14 of 24 PageID #: 182
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 15 of 24 PageID #: 183
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 16 of 24 PageID #: 184
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 17 of 24 PageID #: 185
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 18 of 24 PageID #: 186
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 19 of 24 PageID #: 187
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 20 of 24 PageID #: 188
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 21 of 24 PageID #: 189
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 22 of 24 PageID #: 190
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 23 of 24 PageID #: 191
Case 1:18-cv-00684-JJM-LDA Document 11 Filed 03/09/20 Page 24 of 24 PageID #: 192
